Citation Nr: 1021992	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1986. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The Veteran testified before the undersigned in July 2009.  A 
transcript of the hearing is of record.  This case was 
previously before the Board in December 2009, when the claim 
was remanded for further development.  The RO issued a 
supplemental statement of the case in February 2010 and the 
appeal is once again before the Board.

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As indicated above, the Board remanded the appeal in December 
2009, in part, for a VA examination to determine the identity 
and etiology of any back disorder.  Although the Veteran was 
afforded an appropriate VA examination, the examiner failed 
to "address the private medical opinions dated in April 
2006, October 2008, November 2008 and June 2009," as 
required by paragraph 1 of the Remand instructions.  He also 
failed to provide any rationale to support his opinions.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because there was not complete 
compliance with the remand instructions, the Board is 
compelled to remand the appeal for appropriate adjudicatory 
consideration of his claim and the promulgation of an SSOC.  
Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The January 2010 VA examiner is asked 
to once again review the claims file.  In 
accordance with the December 2009 BVA 
remand, the examiner should "address the 
private medical opinions dated in April 
2006, October 2008, November 2008, and 
June 2009" and provide discussion of 
these opinions within the context of his 
findings/opinions.  The examiner must 
also provide rationale to support his 
opinions.  If the January 2010 VA 
examiner is not available or is unable to 
address the private medical opinions or 
provide rationale that supports his 
opinions, the Veteran should be scheduled 
for another examination which addresses 
the questions originally set forth in the 
December 2009 BVA remand.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


